DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of species (a2), (b2) and (c2), claims 1-7 and 11-23, in the reply filed on 7/19/22 is acknowledged.  The traversal is on the ground(s) that:
“ … Applicants additionally respectfully traverse the election requirement because none of the Species a1 or a2, b1 or b2, or c1 or c3 are shown to be mutually exclusive to each other. 	
According to MPEP § 806.05(j), for related product inventions, the inventions are distinct if:…
Here, Applicants note that the Examiner does not show how any of the Species a1 or a2, Species b1 or b2, or Species c1 or c2 are believed to be mutually exclusive. 
Also, Applicants note that, if the search and examination of all the claims in an application may be made without serious burden, then the examiner must examine them on the merits.”

This is not found persuasive because the restriction requirement is not a related product invention restriction based on MPEP § 806.05(j).  The restriction requirement is based on MPEP § 806.04, Genus and/or Species Inventions.
The Election/Restriction does show how the species are mutually exclusive in the description heading for each category.  See “Distinct geometry of upper insulating layer (213); Distinct geometry of the interposer (200); and “Distinct stacked packages” at page 2 of the Election/Restriction.
Finally, there is a search or examination burden because the distinct geometry of upper insulating layer; distinct geometry of the interposer; and distinct stacked packages require searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7 and 19 recite limitations from figs. 4-5 that is non-elected species (a2).  Therefore, claims 7 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/19/22.
	Claims 8-10 and 24-26 are cancelled.
	Claims 1-6, 11-18 and 20-23 are subject to examination at this time.

Allowable Subject Matter
Claims 4-6, 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura, Japanese Publication No. JP 2011192893 A (see attached Abstract and English machine translation)

Nakamura anticipates:
1. A semiconductor package, comprising (see fig. 13 annotated below; also see fig. 11): 


    PNG
    media_image1.png
    273
    656
    media_image1.png
    Greyscale


	a first package substrate (e.g. bottom substrate; labeled 132 in fig. 11)); 
	a first semiconductor chip (e.g. bottom semiconductor chip) on the first package substrate; 
	a first conductive connector (e.g. bottom conductive bumps; labeled 13 in fig. 11) on the first package substrate; and 
	an interposer (e.g. bottom interposer; labeled 124 in fig. 11), the interposer including 
		a central portion (e.g. central portion along recess region; along the recess 121 in fig. 11) on the first semiconductor chip, and
		 an outer portion (e.g. outer portion outside recess region; outside the recess along 121 in fig. 11) contacting the first conductive connector, 
	wherein the central portion (e.g. central portion along recess region) of the interposer includes a bottom surface facing the first semiconductor chip, the bottom surface defining a recess (e.g. recess annotated; recess along 121 in fig. 11) from a bottom surface of the outer portion of the interposer in a vertical direction that is perpendicular to a top surface of the first package substrate, and 
	a thickness in the vertical direction of the outer portion (e.g. outer portion outside recess region; outside the recess along 121 in fig. 11) of the interposer is greater than a thickness in the vertical direction of the central portion (e.g. central portion along recess region; along the recess 121 in fig. 11) of the interposer.  See Nakamura at English machine translation pages 1-39, figs. 1-19.

11. The semiconductor package of claim 1, wherein a portion of the first semiconductor chip (e.g. bottom semiconductor chip) is at least partially located in the recess (e.g. recess annotated in fig. 13; recess along 121 in fig. 11) of the central portion of the interposer

13. The semiconductor package of claim 1, further comprising: 
	a second conductive connector (e.g. labeled 118 in fig. 11) on the outer portion of the interposer;
	a second package substrate (e.g. top interposer in fig. 13) on the interposer (e.g. bottom interposer in fig. 13) through the second conductive connector (e.g. labeled 118 in fig. 11); and 
	a second semiconductor chip (e.g. top semiconductor chip) on the second package substrate, fig. 13
	Nakamura further teaches:
14. The semiconductor package of claim 13, wherein (see fig. 13 annotated above)
	the second package substrate (e.g. top interposer) includes a central portion (e.g. with recess) and an outer portion (e.g. without recess) contacting the second conductive connector, and 
	a bottom surface of the central portion of the second package substrate (e.g. top interposer) defines a recess (e.g. recess in central portion) from a bottom surface of the outer portion of the second package substrate in the vertical direction, the bottom surface of the central portion of the second package substrate facing the interposer (e.g. bottom interposer)

Claim(s) 1-3, 11 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahi et al., Japanese Publication No. JP 2004022610 A  (see attached English machine translation).

	Asahi anticipates: 
    PNG
    media_image2.png
    331
    581
    media_image2.png
    Greyscale

	1. A semiconductor package, comprising (see figs. 11-12): 
	a first package substrate (10); 
	a first semiconductor chip (1/8 mounted on 10; see 1/8 labeled in fig. 4) on the first package substrate; 
	a first conductive connector (14F) on the first package substrate; and 
	an interposer (100F), the interposer including 
		a central portion (e.g. portion along 27) on the first semiconductor chip, and
		 an outer portion (e.g. portion outside 27) contacting the first conductive connector (14F), 
	wherein the central portion (e.g. portion along 27) of the interposer (100F) includes a bottom surface facing the first semiconductor chip (1/8), the bottom surface defining a recess (27) from a bottom surface of the outer portion (e.g. portion outside 27) of the interposer in a vertical direction that is perpendicular to a top surface of the first package substrate, and 
	a thickness in the vertical direction of the outer portion (e.g. portion outside 27) of the interposer (100F) is greater than a thickness in the vertical direction of the central portion (e.g. portion along 27) of the interposer.  See Asahi at Abstract and English machine translation at para. [0001] – [0122], figs. 1-12.

2. The semiconductor package of claim 1, wherein a top surface of the central portion (e.g. portion along 27) of the interposer (100F) and a top surface of the outer portion (e.g. portion outside 27) of the interposer collectively define a groove (26) in a top surface of the interposer at a border between the top surface of the central portion of the interposer and the top surface of the outer portion of the interposer, fig. 11-12.

3. The semiconductor package of claim 1, wherein the central portion (e.g. portion along 27) of the interposer (100F) includes: 	
	a first portion (e.g. portion directly above 1/8) overlapping a top surface of the first semiconductor chip (1/8) in the vertical direction; and 
	a second portion extending with a slope (e.g. portion along 90 degree slope) between the first portion  (e.g. portion directly above 1/8)  and the outer portion (e.g. portion outside 27) of the interposer.

11. The semiconductor package of claim 1, wherein a portion of the first semiconductor chip (1/8) is at least partially located in the recess (27) of the central portion (e.g. potion along 27) of the interposer, figs. 11-12.

	Regarding claim 22:
	Asahi teaches the limitations as applied to claims 1 and 2 above.
	Asahi further teaches the added limitation the interposer comprising: 
	an outer portion (e.g. portion outside 27) including lower conductive pads (3F) at a bottom surface of the outer portion and upper conductive pads (4F) at a top surface of the outer portion, figs. 11-12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi, as applied to claim 1 above, in view of Lin et al., US Publication No. 2020/0058611.

Regarding claim 3:
Asahi teaches all the limitations of claim 1 above, an in an alternative interpretation of claim 3, the reference Lin is being introduced.
Lin teaches:
	(see fig. 9) wherein the central portion of the interposer (12) includes: 	
	a first portion (e.g. portion directly above 13)  overlapping a top surface of the first semiconductor chip (13) in the vertical direction; and 
	a second portion (e.g. along curvature) extending with a slope (e.g. slope of curvature) between the first portion (e.g. portion directly above 13) and the outer portion (e.g. portion to left and right of outermost bump 19) of the interposer.  See Lin at para. [0050].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi with the teachings of Lin because the interposer enables fan-out of the semiconductor chip (e.g. para. [0026]) and warpage of the interposer may produce a non-planar surface (e.g. para. [0031]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, as applied to claim 1 above.

Regarding claim 12:
Nakamura reaches all the limitations of claim 11 above, and it would have been obvious to one of ordinary skill in the art to form wherein a height of the recess (e.g. recess annotated in fig. 13 above; recess along 121 in fig. 11) in the vertical direction is between about 10 μm and about 100 μm in order to have a space suitable to accommodate the height of the first semiconductor chip.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi, as applied to claim 1 above.

Regarding claim 12:
Asahi teaches all the limitations of claim 11 above, and it would have been obvious to one of ordinary skill in the art to form wherein a height of the recess (27 in figs. 11-12) in the vertical direction is between about 10 μm and about 100 μm in order to have a space suitable to accommodate the height of the semiconductor chips (1/8).  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi, as applied to claim 1 above, in view of Nakamura, Japanese Publication No. JP 2011192893 A (see attached Abstract and English machine translation)

	Regarding claim 13:
	Asahi teaches all the limitations of claim 1 above  and further teaches the added limitation:
	a second conductive connector (4F) on the outer portion of the interposer; 
	a second semiconductor chip (9F) on the interposer (100F) through the second conductive connector (4F), figs. 11-12.

	Asahi does not expressly teach a second package substrate or specifically:
	“a second package substrate on the interposer through the second conductive connector; and a second semiconductor chip on the second package substrate”.

	In an analogous art, Nakamura teaches stacking a plurality of package substrate/interposers in fig. 13.
	Nakamura teaches:
	(see fig. 13 annotated above) a second package substrate (e.g. top interposer) on the interposer (e.g. bottom interposer) through the second conductive connector (e.g. conductive bumps); and a second semiconductor chip (e.g. top chip) on the second package substrate”.  See English machine translation at page 28.

	Nakamura further teaches:
14. The semiconductor package of claim 13, wherein 
	the second package substrate (e.g. top interposer) includes a central portion (e.g. with recess) and an outer portion (e.g. without recess) contacting the second conductive connector, and 
	a bottom surface of the central portion of the second package substrate (e.g. top interposer) defines a recess (e.g. recess in central portion) from a bottom surface of the outer portion of the second package substrate in the vertical direction, the bottom surface of the central portion of the second package substrate facing the interposer (e.g. bottom interposer).  See English machine translation at page 28.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi with the teachings of Nakamura because high density mounting and reduced size and height can be achieved.  See Nakamura at Abstract and English machine translation page 1.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Nakamura, as applied to claim 1 above, in view of Wu et al., US Publication No. 2015/0179561.

Regarding claim 15:
Asahi and Nakamura teach all the limitations of claims 1 and 13 above, and Nakamura further teaches (see fig. 13) wherein the interposer (e.g. bottom interposer) further includes an upper conductive pad (e.g. labeled 118 in fig. 11) connected to the second conductive connector (e.g. conductive bumps above 118).
Asahi and Nakamura do not expressly teach:
a dam structure extending along an edge of the upper conductive pad.
In an analogous art, Wu, in fig. 1(d) teaches a dam structure (1131) extending along an edge of an upper conductive pad (117)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi with the teachings of Wu dams can help to constraint the underfill material within the corner area to cover the connectors, and protect the connections.  See Wu at para. [0029].


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Nakamura, Japanese Publication No. JP 2011192893 A (see attached Abstract and English machine translation) and Lee[1] et al, US Publication No. 2020/0118972.
 
	Regarding claim 16:
	Asahi and Nakamura teach the limitations as applied to claims 1, 2 and 13 above.
	Asahi does not expressly teach:
	 an insulating filler between the first package substrate and the interposer, the insulating filler being in contact with both the first semiconductor chip and the first conductive connector; 
	
	In an analogous art, Lee[1] teaches:
	(see fig. 8) an insulating filler (150) between a first package substrate (110) and a interposer (140), the insulating filler being in contact with both first semiconductor chip (120) and a first conductive connector (e.g. plurality of upper connections pads of PCB 110 at para. [0034].)  See Lee[1] at para. [0090] – [0093]. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi with the teachings of Nakamura because high density mounting and reduced size and height can be achieved.  See Nakamura at Abstract and English machine translation page 1.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi with the teachings of Lee[1]  because the insulating filler can help support the interposer.  “Accordingly, deflection of the overhung portion of the interposer 140 may be prevented or substantially minimized.”  See Lee[1] at para. [0093].


	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Nakamura and Lee[1], as applied to claim 16 above, in view of Jeong et al., US Publication No. 20180145061.

	Regarding claim 17:
	Asahi, Nakamura and Lee[1] teach all the limitations of claim 16 above, but do not expressly teach in the interposer has lower and upper protective insulating layers.

	In an analogous art, Jeong teaches (see fig. 1):
	wherein the interposer (200) includes:
	a base insulating layer (e.g. middle layer 200); 
	a lower conductive pad (e.g. rectangular pads of bottom layer 200) on a bottom surface of the base insulating layer and connected to a first conductive connector (400); 
	a lower protective insulating layer (e.g. bottom layer 200) on the bottom surface of the base insulating layer and including one or more inner surfaces that at least partially define a lower opening (e.g. bottom layer 200 is recessed along 300) that is at least partially filled with the first conductive connector (400); 
	an upper conductive pad (e.g. rectangular pads of top layer 200) on a top surface of the base insulating layer and connected to a second conductive connector (500); and 
	an upper protective insulating layer (e.g. top layer 200) on the top surface of the base insulating layer and including one or more inner surfaces that at least partially define an upper opening (e.g. top layer 200 is recessed along 500) that is at least partially filled with the second conductive connector (500).  See Jeong at para. [0028] – [0041].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi with the teachings of Jeong because “The interposer substrate 200 may be multi-layered. For example, the interposer substrate 200 may include insulating layers and metal interconnection lines, which are alternately stacked, and vias connecting layers of the metal interconnection lines to one another….The lower connection terminals 300 may electrically connect the lower package 100 to the interposer substrate 200…Upper connection terminals 500 may be formed between the upper package 600 and the interposer substrate 200…Thus, a semiconductor package in the form of a package-on-package (PoP), for example, is completed.”  See Jeong at para. [0035] – [0036], [0081].
 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Nakamura, Lee[1] and Jeong, as applied to claim 16 above, in view of Wu et al., US Publication No. 2015/0179561.

Regarding claim 20:
Asahi, Nakamura, Lee[1] and Jeong teach all the limitations of claims 16 and 17 above, but do not expressly teach wherein the upper protective insulating layer includes a dam structure extending along an edge of the upper conductive pad and at least partially defining the upper opening.
In an analogous art, Wu, in fig. 1(d) teaches wherein the upper protective insulating layer (115 of interposer 100 ) includes a dam structure (1131) extending along an edge of an upper conductive pad (117) and at least partially defining an upper opening (e.g. 1131 is partially recessed into 115).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi with the teachings of Wu dams can help to constraint the underfill material within the corner area to cover the connectors, and protect the connections.  See Wu at para. [0029].


	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Nakamura,  Lee[1] and Jeong, as applied to claim 16 above, in view of Lee[2], US Patent No. 9,640,513.

	Regarding claim 21:
	Asahi, Nakamura, Lee[1] and Jeong teach all the limitations of claim 16 and 17 above, and Nakamura further teaches “the second package substrate includes a central portion and an outer portion, a bottom surface of the central portion of the second package substrate defines a recess from a bottom surface of the outer portion of the second package substrate in the vertical direction, the bottom surface of the central portion of the second package substrate facing the interposer”, as applied to claim 14 above.
	Asahi, Nakamura, Lee[1] and Jeong do not expressly teach:
	the central portion of the second package substrate protrudes from the outer portion of the second package substrate in a direction away from the interposer.

	In an analogous art, Lee[2] teaches:
	(see fig. 5) a second package substrate (50) includes a central portion and an outer portion, 
	the central portion (CR) of the second package substrate (50) protrudes from the outer portion (IR) of the second package substrate in a direction away from an interposer (310), and 
	a bottom surface of the central portion (CR) of the second package substrate defines a recess (53) from a bottom surface of the outer portion (IR) of the second package substrate (50) in the vertical direction, the bottom surface of the central portion (CR) of the second package substrate facing the interposer (310).  See Lee[2] at col 10, ln 45–67, col 11, ln 1–47.  

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asahi, Nakamura, Lee[1] and Jeong with the teachings of Lee[2] because “In addition, the upper package substrate 50 shaped like the boater…For example, it is possible to reduce a distance between the upper package substrate 50 and the interposer substrate 310, in the connection region IR, and thus, the third connecting elements 340 can be formed to have a reduced pitch.”  See Lee[2] at col 11, ln 40–47, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
11 October 2022